Electronically Filed
                                                    Supreme Court
                                                    SCWC-29044
                                                    14-SEP-2011
                                                    11:41 AM



                         NO. SCWC-29044


          IN THE SUPREME COURT OF THE STATE OF HAWAI#I




                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee

                               vs.

                       BRANDON M. VALEROS,
                 Petitioner/Defendant-Appellant




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CR. NO. 06-1-2281)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., Nakayama,
                 Acoba, Duffy, and McKenna, JJ.)

          The Application for Writ of Certiorari filed on

August 2, 2011 by Petitioner/Defendant-Appellant Brandon M.

Valeros is accepted and will be scheduled for oral argument.    The
parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, September 14, 2011.

Karen T. Nakasone, Deputy            /s/ Mark E. Recktenwald
Public Defender, on the
application for                      /s/ Paula A. Nakayama
petitioner/defendant-
appellant.                           /s/ Simeon R. Acoba, Jr.

Stephen K. Tsushima, Deputy          /s/ James E. Duffy, Jr.
Prosecuting Attorney, City
and County of Honolulu, on           /s/ Sabrina S. McKenna
the response for respondent/
plaintiff-appellee.




                                 2